     Case 2:18-cr-00317-JAD-VCF Document 71
                                         66 Filed 06/19/20
                                                  06/12/20 Page 1 of 7



 1   BOIES SCHILLER FLEXNER LLP
     RICHARD J. POCKER, ESQ.
 2   Nevada Bar No. 3568
 3   300 South Fourth Street, Suite 800
     Las Vegas, Nevada 89101
 4   Telephone (702) 382-7300
 5   Attorneys for Defendant
 6    GLEN EDWARD GARNER

 7
                                  UNITED STATES DISTRICT COURT
 8
 9                                 FOR THE DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                     )
11
                                                   )
12                          Plaintiff,             )       Case No.: 2:18-cr-00317-JAD-VCF
                                                   )
13   v.                                            )
                                                   )
14
     GLEN EDWARD GARNER,                           )
15                                                 )
                            Defendant.             )
16                                                 )
17
18        STIPULATION AND ORDER TO CONTINUE DEADLINE FOR FILING OF
                    PRETRIAL MOTIONS AND RELATED DATES
19                              (Tenth Request)
20          IT IS HEREBY STIPULATED AND AGREED, by and between Defendant GLEN
21   EDWARD GARNER, by and through his attorney (Richard J. Pocker, Esq. of the law firm of
22   Boies Schiller Flexner LLP), and the Plaintiff UNITED STATES OF AMERICA (hereinafter,
23   “the Government”), by and through its attorney (Assistant United States Attorney Kevin
24   Schiff), that the deadline for the filing of pretrial motions be extended to July 7, 2020, and the
25   due date for any responses to pretrial motions be extended to July 21, 2020.
26          This Stipulation is entered into for the following reasons:
27          1.      The present case is currently set for trial on September 29, 2020. The date by
28   which pretrial motions are to be filed is June 16, 2020, just 4 days away. As noted in earlier


                                                       1
     Case 2:18-cr-00317-JAD-VCF Document 71
                                         66 Filed 06/19/20
                                                  06/12/20 Page 2 of 7



 1   filings, the Government has discovered and provided relevant tape recordings of conversations
 2   between the key witness against Defendant GARNER and a person alleged to be Defendant
 3   GARNER, gathered through the electronic surveillance authorized in another investigation.
 4   Although the Government has made the disclosure of these recordings, as well as much of the
 5   Title III paperwork associated with the electronic surveillance in the past few weeks, Defendant
 6   GARNER has through a recently filed Motion to Enforce and Compel Compliance With the
 7   Court’s Orders of July 12, 2019 and August 1, 2019, requested important recordings and
 8   paperwork related to that surveillance. In response to that Motion, the Government advised
 9   that it will provide additional requested surveillance recordings, perhaps as early as June 12,
10   2020.
11           2.      Defendant GARNER is engaged in analyzing evidence and preparing to file
12   necessary pretrial motions. Counsel for Defendant GARNER requests additional time to
13   review and analyze the discovery materials provided by the Government, especially the
14   recordings the Government is about to provide, and to meet and strategize with Defendant
15   GARNER. Defendant GARNER’s Motion for Disclosure of Information Regarding
16   Confidential Informant was heard by the Court in early July of 2019 and United States
17   Magistrate Judge Ferenbach granted the Motion, subject to a Protective Order. While
18   documentation and information responsive to Defendant GARNER’s Motion and the Court’s
19   Order have been (and will be) provided by the Government, Defendant GARNER filed his
20   Motion to Enforce on May 28, 2020. Briefing on that Motion is not yet complete, and the
21   hearing is set for June 22, 2020. Defendant GARNER and his counsel wish to receive any
22   further materials which the Court may order disclosed in a timely manner, sufficiently before
23   trial commences so as to utilize the information either in necessary pretrial motions or as part of
24   his defense at trial.
25           3.      In addition to the above-referenced procedural considerations, the recent public
26   health crisis posed by the COVID 19 pandemic has impacted the ability of Defendant
27   GARNER and his counsel to effectively prepare the necessary pretrial motions, given the
28   medical and governmental restrictions attendant to the local Nevada community. Given the


                                                     2
     Case 2:18-cr-00317-JAD-VCF Document 71
                                         66 Filed 06/19/20
                                                  06/12/20 Page 3 of 7



 1   necessity of preparing and assembling such motions in a situation where face to face meetings
 2   between client and counsel are inadvisable and counsel’s staff is working remotely, a short
 3   additional extension of deadlines related to pretrial motions is necessary. Such an extension
 4   will have no effect on the September 29, 2020 trial setting. The parties hereby agree that the
 5   due date for pretrial motions should be extended from June 16, 2020 to July 7, 2020, and that
 6   the deadline for responding to these motions be extended to July 21, 2020.
 7          4.      Counsel for both Defendant GARNER and the Government are in agreement
 8   with respect to the need for a continuance of the due date for pretrial motions.
 9          5.      Defendant GARNER is free on pretrial release pending trial, and has no
10   objection to the requested continuance, as it will enhance the thoroughness of his trial
11   preparation. He is insistent on receiving as much helpful and useful evidence as possible in
12   response to his earlier motion, and to having his pretrial motions as comprehensive as possible.
13          6.      Denial of this request for continuance will result in a miscarriage of justice,
14   given the necessity of further informed preparation by Defendant GARNER and his counsel,
15   with access to the additional materials the Government will make available, and taking into
16   account the restrictions upon conduct created by the pandemic.
17          7.      The extension of deadlines contemplated by this Stipulation does not impact the
18   currently scheduled trial date of September 29, 2020. Nonetheless, the additional time
19   requested by this Stipulation is excludable in computing the time in which the trial herein must
20   commence pursuant to the Speedy Trial Act, Title 18, United States Code, Section
21   3161(h)(7)(A), when considering the factors under Title 18, United States Code, Sections
22   3161(h)(7)(B) and 3161(h)(7)(B)(iv).
23
24
25
26
27
28


                                                     3
     Case 2:18-cr-00317-JAD-VCF Document 71
                                         66 Filed 06/19/20
                                                  06/12/20 Page 4 of 7



 1          8.        This is the tenth request for an extension of the date by which pretrial motions
 2   must be filed.
 3          DATED this 12th day of June, 2020.
 4   BOIES SCHILLER FLEXNER LLP                             NICHOLAS A. TRUTANICH
                                                            United States Attorney
 5
 6   By: /s/ Richard J. Pocker                              By: /s/ Kevin Schiff
        RICHARD J. POCKER, ESQ.                                KEVIN SCHIFF
 7      Counsel for Glen Edward Garner                         Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       4
     Case 2:18-cr-00317-JAD-VCF Document 71
                                         66 Filed 06/19/20
                                                  06/12/20 Page 5 of 7



 1   BOIES SCHILLER FLEXNER LLP
     RICHARD J. POCKER, ESQ.
 2   Nevada Bar No. 3568
 3   300 South Fourth Street, Suite 800
     Las Vegas, Nevada 89101
 4   Telephone (702) 382-7300
 5   Attorneys for Defendant
 6    GLEN EDWARD GARNER

 7
                                 UNITED STATES DISTRICT COURT
 8
 9                                FOR THE DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                    )
11
                                                  )
12                         Plaintiff,             )        Case No.: 2:18-cr-00317-JAD-VCF
                                                  )
13   v.                                           )
                                                  )
14
     GLEN EDWARD GARNER,                          )
15                                                )
                           Defendant.             )
16                                                )
17
18                                                    I.

19                                       FINDINGS OF FACT

20          Based upon the pending Stipulation of counsel, and good cause appearing therefor, the

21   Court finds that:

22          1.      The present case is currently set for trial on September 29, 2020, and the

23   deadline for filing pretrial motions is June 16, 2020. Counsel for Defendant GARNER requests

24   additional time to review and analyze the additional discovery materials to be provided by the

25   Government and to meet and strategize with Defendant GARNER. In addition, the

26   Government’s compliance with the Order granting Defendant GARNER’s Motion for

27   Disclosure of Information Regarding Confidential Informant is currently being litigated by way

28   of Defendant GARNER’s Motion to Enforce and Compel Compliance With the Court’s Orders
     of July 12, 2019 and August 1, 2019, and has not yet been resolved.

                                                      5
     Case 2:18-cr-00317-JAD-VCF Document 71
                                         66 Filed 06/19/20
                                                  06/12/20 Page 6 of 7



 1          2.      Counsel for both Defendant GARNER and the Government are in agreement
 2   with respect to the need for a continuance of the due date for the filing of pretrial motions.
 3          3.      Defendant GARNER is presently on pretrial release pending trial, and has no
 4   objection to the requested continuance, as it will enhance the thoroughness of his trial
 5   preparation.
 6          4.      The public health crisis posed by the coronavirus pandemic has disrupted the
 7   activities of Defendant GARNER and his counsel in connection with the preparation of pretrial
 8   motions, and a short extension of the due dates for the filing of such motions is in the public
 9   interest and required to avoid a miscarriage of justice.
10          5.      Based upon the necessity for continuity of counsel and effective preparation,
11   denial of this request for a continuance would deny the parties herein sufficient time and
12   opportunity to effectively and thoroughly prepare for the filing of pretrial motions in this case,
13   taking into account the exercise of due diligence. Denial of this request would result in a
14   miscarriage of justice.
15          6.      The additional time requested by this Stipulation does not effect the trial date in
16   the present case, but nonetheless is excludable in computing the time in which the trial herein
17   must commence pursuant to the Speedy Trial Act, Title 18, United States Code, Section
18   3161(h)(7)(A), when considering the factors under Title 18, United States Code, Sections
19   3161(h)(7)(B) and 3161(h)(7)(B)(iv).
20          For all of the above-stated reasons, the ends of justice would best be served by a
21   continuance of the date by which pretrial motions must be filed.
22                                                   II.
23                                     CONCLUSIONS OF LAW
24          The ends of justice served by granting said continuance outweigh the best interest of the
25   public and the Defendant in a speedy trial, since the failure to grant said continuance would be
26   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
27   opportunity within which to be able to effectively and thoroughly prepare their pretrial motions,
28   taking into account the exercise of due diligence.


                                                      6
     Case 2:18-cr-00317-JAD-VCF Document 71
                                         66 Filed 06/19/20
                                                  06/12/20 Page 7 of 7



 1           The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 2   United States Code, Section 3161(h)(7)(A), when considering the factors under Title 18, United
 3   States Code, Sections 3161(h)(7)(B) and 3161(h)(7)(B)(iv).
 4
 5
 6                                              ORDER
 7           Based on the pending Stipulation of counsel, and good cause appearing,
 8           IT IS FURTHER ORDERED that all additional Pretrial Motions are due on or before
 9   July 7, 2020 and Responses thereto are due on July 21, 2020. Replies due on or before July 28,
10   2020.
11           DATED this 19th day of June, 2020.
12
13                                                ____________________________________
                                                  UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    7
